
	

113 HRES 639 IH: Providing for the consideration of the bill (S. 815) to prohibit employment discrimination on the basis of sexual orientation or gender identity.
U.S. House of Representatives
2014-06-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		113th CONGRESS
		2d Session
		H. RES. 639
		IN THE HOUSE OF REPRESENTATIVES
		
			June 23, 2014
			Mr. Polis submitted the following resolution; which was referred to the Committee on Rules
		
		RESOLUTION
		Providing for the consideration of the bill (S. 815) to prohibit employment discrimination on the
			 basis of sexual orientation or gender identity.
	
	
		That immediately upon adoption of this resolution, the House shall proceed to the consideration in
			 the House of the bill (S. 815) to prohibit employment discrimination on
			 the basis of sexual orientation or gender identity. All points of order
			 against consideration of the bill are waived. The bill shall be considered
			 as read. All points of order against provisions in the bill are waived.
			 The previous question shall be considered as ordered on the bill and on
			 any amendment thereto to final passage without intervening motion except
			 one hour of debate equally divided and controlled by the chair and ranking
			 minority member of the Committee on Education and the Workforce and one
			 motion to recommit.
		2.Clause 1(c) of rule XIX shall not apply to the consideration of S. 815.
		
